Name: Commission Regulation (EEC) No 3487/92 of 1 December 1992 establishing unit values for the determination of the customs valeur of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 353/14 Official Journal of the European Communities 3 . 12. 92 COMMISSION REGULATION (EEC) No 3487/92 of 1 December 1992 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 4 December 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1992. For the Commission Christiane SCRIVENER Member of the Commission 0 OJ No L 154, 13. 6. 1981 , p. 26. (2) OJ No L 321 , 21 . 11 . 1990, p. 6. No L 353/153 . 12. 92 Official Journal of the European Communities ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 0701 90 59) New potatoes 92,33 3726 699,17 181,09 614,18 23609 68,98 158023 203,63 74,74 1 20 0702 00 9o} Tomatoes 55,64 2245 421,36 109,13 370,1 4 14228 41,57 95233 122,72 45,04 1.30 0703 10 19 Onions (other than seed) 10,35 418 78,42 20,31 68,88 2648 7,73 17724 22,84 8,38 1.40 0703 20 00 Garlic 126,54 5107 958,23 248,19 841,75 32357 94,53 216573 279,08 102,44 1.50 ex 0703 90 00 Leeks 35,55 1434 269,21 69,72 236,48 9090 26,56 60845 78,40 28,7? 160 ex 0704 10 101 Cauiiflowers 31)88, 1340 252,88 65,14 221,09 7537 24,43 48965 73,34 22,77 ex 0704 10 90 | 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab- 23,05 975 182,88 47,36 160,54 5181 17,70 35248 53,35 16,11 bages 1.90 ex 0704 90 90 Sprouting broccoli or calabrese 82,30 3322 623,26 161,43 547,50 21046 61,49 140866 181,52 66,63 (Brassica oleracea var. italica) 1.100 ex 0704 90 90 Chinese cabbage 39,75 1677 314,32 81,49 274,48 9909 30,51 61684 91,79 27,92 1,110 0705 1 1 9o) Cabbage lettuce (head lettuce) 129,38 5222 979,79 253,78 860,69 33085 96,66 221446 285,36 104,75 1.120 ex 0705 29 00 Endives 22,96 965 182,14 46,92 159,25 5429 17,59 35268 52,83 16,40 1.130 ex 0706 10 00 Carrots 29,52 1246 232,51 60,55 203,65 7364 22,69 45777 68,23 20,76 1.140 ex 0706 90 90 Radishes 84,79 3422 642,13 166,32 564,07 21683 63,35 145130 187,02 68,65 1 150 0707 00 19) Cucumbers 5(U6 2032 381,36 98,77 335,00 12877 37,62 86194 111,07 40,77 1 160 0708 10 9ol Peas (Pisum sativum) 308,87 12467 2338,94 605,81 2054,62 78981 230,76 528632 681,21 250,06 1.170 Beans : 1 170 1 0708 20 9o( fpep ) S iÃ gna SPP'' Phaseolus 75,30 3039 570,27 147,70 500,95 19256 56,26 128889 166,09 60,96 1.170.2 0708 20 10] Bems (Phaseolus ssp., vulga- lQ776 4 349 S16Q6 2U^7 71686 27556 80,51 184440 237,67 87,24 0708 20 90J rts var. Compressus Savt) * ' ' ' ' ' 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 176,01 7104 1332,87 345,23 1 170,85 45008 131,50 301248 388,19 142,50 1 .200 Asparagus : 1.200.1 ex 0709 20 00  green 363,94 14690 2756,02 713,84 2420,99 93064 271,90 622896 802,68 294,65 1.200.2 ex 0709 20 00  other 283,85 11457 2149,48 556,74 1888,18 72583 212,06 485810 626,03 229,80 1.210 0709 30 00 Aubergines (egg-plants) 101,09 4080 765,53 198,28 672,47 25850 75,52 173021 222,96 81,84 1.220 ex 0709 40 00 Ribbed celery (Apium graveo- 36,75 1 483 278,32 72,09 244,49 9 398 27,45 62905 81,06 29,75 lens var. dulce) 1.230 0709 51 30 Chantarelles 1419,0 57401 10720,9 2789,1 1 9463,39 362312 1 059,4 2384427 3 138,97 1 157,8 1.240 0709 60 10 Sweet peppers 74,10 2991 561,14 145,34 492,93 18948 55,36 126826 163,43 59,99 1.250 0709 90 50 Fennel 40,06 1692 318,24 82,26 277,42 9639 30,81 61820 92,50 28,05 1.260 0709 90 70 Courgettes 38,41 1614 304,72 78,38 267,79 8982 29,39 59164 88,32 27,15 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh 98,95 4174 781,50 202,59 690,51 22594 75,77 151536 228,30 69,55 (intended for human consumption) 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), 113,93 4599 862,80 223,47 757,91 29134 85,12 195004 251,28 92,24 fresh 2.20 ex 0803 00 10 Bananas (other than plantains), 30,75 1241 232,90 60,32 204,59 7864 22,97 52639 67,83 24,90 fresh 2.30 ex 0804 30 00 Pineapples, fresh 25,29 1020 191,53 49,61 168,25 6467 18,89 43289 55,78 20,47 2.40 ex In in I Avocados, fresh 112,91 4557 855,01 221,46 751,08 28872 84,35 193245 249,02 91,41ex 0804 40 90 ) No L 353/16 Official Journal of the European Communities 3 . 12. 92 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 150,56 6 077 1140,13 295,31 1 001,53 38499 112,48 257685 332,06 121,89 2.60 Sweet oranges, fresh : 2.60.1 0805 10 11 0805 12 ?}  Sanguines and semi-san- 1776 746 139 59 3623 122,40 4458 13,61 27429 40,84 12,800805 10 31 guines 0805 10 41 2.60.2 0805 10 151  Navels, Navelines, Nave ­ 0805 10 35 Valencia lates38' Maltese' 36,65 1 479 277,56 71,89 243,82 9 372 27,38 62734 80,84 29,67 0805 10 45 Shamoutis, Ovalis, Trovita and Hamlins 2.60.3 0805 10 191 0805 10 39  Others 39,27 1 585 297,43 77 »04 261,28 10043 29,34 67224 86,62 31,79 0805 10 49 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 50,91 2055 385,58 99,87 338,71 13020 38,04 87147 112,30 41,22 2.70.2 ex 0805 20 30  Monreales and Satsumas 34,24 1 382 259,28 67,15 227,76 8 755 25,58 58602 75,51 27,72 2.70.3 ex 0805 20 50  Mandarins and wilkings 57,76 2438 454,90 118,47 398,43 14408 44,40 89560 133,50 40,62 2.70.4 ex 0805 20 70 j _ Tangerines and others 58)00 2341 439,24 113,76 385,84 14832 43,33 99274 127,92 46,96 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus 41,54 1676 314,57 81,47 276,33 10622 31,03 71097 91,61 33,63 limonum), fresh 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), 131,89 5 323 998,79 258,70 877,38 33727 98,54 225740 290,89 106,78 fresh 2.90 Grapefruit, fresh : 2.90.1 ex 0805 40 00  white 34,76 1403 263,28 68,19 231,28 8890 25,97 59506 76,68 28,14 2.90.2 ex 0805 40 00  pink 52,85 2133 400,21 103,66 351,56 13514 39,48 90454 116,56 42,78 2.100 0806 10 11 0806 10 15 Table grapes 92,70 3741 701,99 181,82 616,66 23704 69,25 158660 204,45 75,05 0806 10 19J 2.110 080710 10 Water-melons 37,11 1497 281,03 72,79 246,86 9489 27,72 63516 81,85 30,04 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey 75,80 3 059 574,02 148,68 504,24 19383 56,63 129737 167,18 61,36 dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 2.120.2 ex 0807 10 90  other 114,59 4625 867,74 224,75 762,26 29301 85,61 196121 252,72 92,77 2.130 0808 10 91 ] 0808 10 93 Apples 39,40 1 590 298,43 77,29 262,15 10077 29,44 67450 ' 86,91 31,90 0808 10 99] 2.140 Pears 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Pears  Nashi (Pyrus pyrifo ­ lia) 227,64 9188 1723,81 446,49 1 514,27 58209 170,07 389605 502,06 184,29 2.140.2 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Other 65,32 2 636 494,70 128,13 434,57 16705 48,80 111810 144,08 52,88 2.150 0809 10 00 Apricots 32,40 1 360 254,53 66,06 223,20 8129 24,82 50014 74,48 23,34 2,160 0809 20 9o) Cherries 79&gt;83 3352 627'19 162'79 549^8 20031 61,15 123238 183,53 57,51 2.170 ex 0809 30 00 Peaches 121,11 4888 917,18 237,56 805,68 30971 90,48 207295 267,12 98,05 3 . 12. 92 Official Journal of the European Communities No L 353/17 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 54,80 2222 417,68 107,76 364,34 13899 41,12 94671 121,37 43,83 2190 0809 40 191 Plums 103,83 4191 786,33 203,67 690,74 26552 77,57 177721 229'01 84'06 2200 0810 10 90( Strawberries 267'58 10800 2 026,33 524,84 1780,01 68424 199,91 457977 590,16 216,63 2.205 0810 20 10 Raspberries 1686,7 71352 13344,9 3467,9611643,45 414554 1296,5 2611963 3905,77 1 180,3 2.210 0810 40 30 Fruit of the species Vaccinium 161,42 6779 1268,11 329,16 1 111,99 40501 123,65 249172 371,08 116,29 myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis 87,92 3549 665,82 172,45 584,89 22483 65,69 150486 193,92 71,18 Planch.) 2.230 ex 0810 90 80 Pomegranates 73,71 2975 558,23 144,59 490,37 18850 55,07 126168 162,58 59,68 2.240 ex 0810 90 80 Khakis (including Sharon 74,51 3007 564,29 146,15 495,69 19054 55,67 127537 164,34 60,32 fruit) 2.250 ex 0810 90 30 Lychees 501,00 20222 3793,92 982,68 3332,73 128112 374,31 857477 1104,97 405,61